Citation Nr: 0939628	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-39 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 
1981.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in October 2008.  A transcript 
of the hearing is associated with the claims folder.

The case was previously before the Board in December 2008 and 
was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand instructions, and it may proceed to adjudicate the 
claim.  


FINDING OF FACT

PTSD did not begin during service and is not shown by 
credible medical evidence to be related to service.  


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1131, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  Complete notice was sent in March 
2006 and the claim was readjudicated in a November 2006 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for PTSD which he 
contends he suffers as a result of his experiences in 
service.  Specifically, he reports that he witnessed a plane 
crash in Puerto Rico in February 1979 and assisted with the 
recovery, during which he witnessed dead bodies and felt 
helpless.  He also reports that he was exposed to sniper fire 
in Puerto Rico and was assigned to "isolation duty" in 
Diego Garcia.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

Although the Veteran has stated during medical treatment that 
he was in combat in Yemen during the Iran hostage crisis, the 
evidence does not support a finding that he was ever in 
combat.  Therefore, his account of the stressful events he 
experienced must be corroborated.  The Veteran was unable to 
narrow the date of the sniper incident he described to within 
three months, and the RO therefore could not submit it for 
verification.  With regard to his report of "isolation 
duty" in Diego Garcia, the Board notes that the appellant 
does not allege that any stressful or frightening event 
occurred during this period of his service.  A valid stressor 
sufficient to support a diagnosis of PTSD must include a 
distressing event.  Merely being assigned to a remote 
location is not by itself a stressful event.  Cf. Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993) (holding that, "a veteran 
seeking service connection for PTSD may not rely on mere 
service in a combat zone, solely in and of itself, to support 
a diagnosis of PTSD.").

With the assistance of his representative in Congress, the 
Veteran has submitted unit records which appear to 
corroborate his account of a plane crash in Puerto Rico in 
1979.  Although his involvement in the incident is not 
apparent from the record, for the purposes of this 
adjudication, the Board assumes, without deciding, that the 
Veteran in fact witnessed the events he described.  

Service treatment records are silent for any complaints of or 
treatment for a psychiatric disorder.  VA treatment records 
indicate that the Veteran was diagnosed with bipolar disorder 
and PTSD in January 2004 and schizoaffective disorder with 
psychotic features in August 2004.  The Veteran thereafter 
received regular treatment for his psychiatric conditions.  

The claims file contains records from the Social Security 
Administration (SSA) which document that the Veteran was 
determined to be disabled as of June 2004, the last date on 
which he was employed.  The records indicate that the Veteran 
reported that his mental disability began in January 2004.  
PTSD was confirmed during a general medical evaluation by a 
private M.D. in October 2004, although no specific stressors 
are discussed in the report.  During a psychiatric evaluation 
in October 2004, schizoaffective disorder and bipolar 
disorder with psychotic features were diagnosed.  

The Veteran was afforded a VA psychiatric evaluation in 
August 2007, in which PTSD was diagnosed.  The Veteran 
reported intrusive and upsetting memories and nightmares of 
the plane crash on a weekly basis.  He also reported 
persistent sleep disorders, hypervigilance, and difficulty 
concentrating, all of which had begun approximately four 
years earlier after he was seriously injured in a fight.  The 
examiner stated that the Veteran meets the criteria for PTSD 
using the CAPS (Clinician-Administered PTSD Scale) and SCID 
(Structured Clinical Interview for DSM-IV) scales and that 
the "re-experiencing symptoms from Criterion B are 
associated with the plane crash during service."  
Nonetheless, the examiner concluded that this condition is 
not related to service because the Veteran attributed each of 
his arousal symptoms to the physical altercation that had 
occurred four years prior to the examination.  

Based on the foregoing evidence, the Board finds that service 
connection for PTSD is not warranted.  The evidence does not 
establish that this condition is related to any incident of 
service, to include the plane crash the Veteran witnessed.  
Rather, the competent medical evidence indicates that PTSD 
symptoms result from a physical altercation which occurred 
many years after service.  The Board acknowledges that a VA 
treatment provider diagnosed PTSD in February 2008 and opined 
that the Veteran's stressor was related to combat.  However, 
the Board affords this opinion little weight because it is 
based on erroneous information, i.e., that the Veteran 
experienced combat in service.  As noted, the evidence does 
not support such a finding.  A medical conclusion premised on 
erroneous information has no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based 
on incomplete or inaccurate factual premise are not 
probative).  The treatment provider did not include any 
specifics about the stressful incidents relied upon in making 
the diagnosis.  The VA examiner who evaluated the Veteran in 
August 2007 conducted a complete review of the record as well 
as a thorough interview with the Veteran, discussing the 
specific factors which give rise to his various symptoms.  
The Board therefore finds this evidence more probative of the 
etiology of the Veteran's psychiatric disabilities.  

The evidence indicates that, in addition to PTSD, the Veteran 
has been variously diagnosed as having anxiety disorder, 
schizoaffective disorder, and bipolar disorder.  There is no 
suggestion in the records that any of these conditions may be 
related to his active service.  

In conclusion, the preponderance of the evidence does not 
support a finding that the Veteran's PTSD is etiologically 
related to any incident of his active service.  Accordingly, 
service connection must be denied.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


